Citation Nr: 18100270
Decision Date: 04/03/18	Archive Date: 04/03/18

DOCKET NO. 14-35 057
DATE:	April 3, 2018
ISSUE DECIDED:	1	ISSUES REMANDED:	0
 
ORDER
The appeal is dismissed.
FINDING OF FACT
On March 1, 2018, the Board was notified by the Department of Veterans Affairs (VA) Regional Office, Montgomery, Alabama, that the appellant died in February 2018.
CONCLUSION OF LAW
Due to the death of the appellant, the Board has no jurisdiction to adjudicate the merits of this appeal at this time.  38 U.S.C. § 7104(a) (2012); 38 C.F.R. § 20.1302 (2017).
REASONS AND BASES FOR FINDING AND CONCLUSION
The Veteran served on active duty with the United States Army from June 1967 to June 1969.
This matter comes before the Board of Veterans Appeals (Board) from May 2014 Debt Management Center decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  The RO in Montgomery, Alabama has current jurisdiction over the Veterans claim.
The Board notes that the Veteran was scheduled for a videoconference hearing in October 2017.  However, the Veteran did not attend the scheduled hearing.  As the record does not contain any additional requests for an appeals hearing or a statement of good cause as to the Veterans failure to appear, the Board deems the Veterans request for a hearing to be withdrawn.  See 38 C.F.R. § 20.702 (2017).

 
Entitlement to a waiver of overpayment of VA pension benefits in the amount of $68,201.03.
Unfortunately, the appellant died during the pendency of the appeal.  As a matter of law, appellants claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the appellant and must be dismissed for lack of jurisdiction.  See 38 U.S.C. § 7104(a) (2012); 38 C.F.R. § 20.1302 (2017).
In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2017).  
The Boards dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellants death.  See 38 U.S.C. § 5121A (2012); 38 C.F.R. § 3.1010(b) (2017).  A person eligible for substitution includes a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title .  38 U.S.C. § 5121A (2012); see 38 C.F.R. § 3.1010(a) (2017).  An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA office from which the claim originated (listed on the first page of this decision).  38 C.F.R. § 3.1010(b) (2017).

 
 
T. Reynolds
Veterans Law Judge
Board of Veterans Appeals
ATTORNEY FOR THE BOARD	N. Whitaker, Associate Counsel 

